Opinion by
William W. Portee, J.,
This action is brought against the township for damages resulting from the negligence of the supervisors in failing properly to maintain a certain culvert or drain, through which the water from a spring on the plaintiff’s farm crossed the public road. This drain covered a natural water course. It became obstructed, whereby the water was backed up upon the plaintiff’s spring house, and became foul and unhealthy.
There is a large body of testimony in the paper-books. There is no necessity to discuss it at length. There are numerous as*549signments of error which, as the case is presented to its in the argument, raise substantially but one question. Before stating the point, we observe that there is direct evidence on the part of the plaintiff that the drain in the road was itself obstructed. If the obstruction was in the drain itself, clearly it was the duty of the supervisors to remove such obstruction. It is not the whole duty of supervisors to keep the roadbed passable for the traveling public. The abutting property owner has rights in the maintenance of the drains and ditches, which, necessary in the original construction of the road, are to be properly maintained. The act of 1836 is explicit on this point. Section 31 imposes the duty upon the supervisors “ to make and maintain .... sufficient causeways of stone or timber on marshy or swampy grounds, and also to make and maintain sufficient bridges over all small creeks and rivulets and deep gullies.” By section 28, they are given the power “ to enter upon adjacent lands to procure material for making, maintaining or repairing ” the roads; and by section 32, it is provided that “ the supervisors aforesaid shall also have power and authority, as aforesaid, to enter upon any such lands or enclosures and cut, open, maintain and repair all such drains and ditches through the same, as they shall judge necessary to carry the water from the said roads.”
This brings us to the defendant’s principal contention. The testimony, it is said, indicates that the main obstruction to the drain is upon the private land of another owner, on the side of the road away from the plaintiff’s spring; that to relieve the obstruction requires the entry upon private property; and that the act of 1836, giving to supervisors the right of such entry, is unconstitutional, because of the alleged absence of provision for compensation to the owner for damages suffered. There is, as we have seen, testimony that the obstruction was in the roadbed, and the verdict of the jury may be sustained on the basis of that testimony.
The act is not unconstitutional. Sections 28, 29, 30, 31 and 32 provide a system of procedure in réspect to any of the acts authorized and directed by the several provisions. So taken, the method is provided for securing the payment of any damages incurred. It is, however, said that in this case the road itself is not benefited, but only the owner of property abutting on the road. It may be replied that there is some evidence that *550the road was in time of storm, itself submerged. Be that as it may, it can scarcely he seriously contended that covered natural water courses crossing a public road maybe, by neglect or design, converted into dams to the injury of abutting property owners, because the public roadway itself is not thereby injured, and that townships, whose supervisors keep the roads passable for travel, may ignore the consequences of negligent acts or omissions injuriously -affecting owners of property abutting upon the roads.
We are of opinion that in the case as presented to us no error was committed and the judgment is affirmed.